CASE NO. 44799-B

STATE OF TEXAS                                 §          IN THE DISTRICT COURT OF
                                                                           FILED IN
                                               §                    6th COURT OF APPEALS
vs.                                            §                      TEXARKANA,
                                                          GREGG COUNTY,     TEXASTEXAS
                                               §                    8/28/2015 7:48:00 AM
GERIMIE MILTON AGUILERA                        §          124TH JUDICIALDEBBIE  AUTREY
                                                                           DISTRICT
                                                                            ClerkFIL
                                                                               GREGG CO
                                   NOTICE OF APPEAL

TO THE HONORABLE COURT:
                                                                          ~·~yF"'lf>lPtlq~,
       Notice is hereby given that the Defendant, GERIMIE MILTON AGUILEIQ~~~~~

case to the Sixth Court of Appeals in Texarkana.

                                            Respectfully submitted,

                                            SNOW E. BUSH, JR., P .C.
                                            420 N. Center Street
                                            Longview, TX 75601
                                            PHONE: (903) 753-7006
                                            FAX: (903) 753-7278
                                            E-MAIL: jonathanwhartonl@sbcglobal.net



                                                   JO ATHANWHARTON
                                                   S'L~TE BAR NO. 24075764
                                                      TORNEY FOR DEFENDANT

                               CERTIFICATE OF SERVICE

 I hereby certify that a true and correct copy of the above and foregoing was served on the
D~tric~ ,1!orney's Office of Gregg County, counsel for appellee, on this the  d. V day of
~· 2015, by mail.
                                      CASE NO. 44799-B

STATE OF TEXAS                                   §           IN THE DISTRICT COURT OF
                                                 §
vs.                                              §           GREGG COUNTY, TEXAS
                                                 §
GERIMIE MILTON AGUILERA                          §           124TH JUDICIAL DIS'f~IH~ T

                                DESIGNATION OF RECORD

TO THE HONORABLE COURT:

       COMES NOW GERIMIE MILTON AGUILERA, Defendant in this case, and pursu

Tex. R. App. Pro. § 34.6(b), designates the following portions of the Reporter's Record for appeal:

       The entirety of the hearing on August 13, 2015, including the waiver of jury trial, the guilty

plea, and the sentencing hearing.

       WHEREFORE, PREMISES CONSIDERED, the Defendant respectfully requests that the

Court Reporter forward the aforementioned materials to the Sixth Court of Appeals in Texarkana.

                                              Respectfully submitted,

                                              SNOW E. BUSH, JR., P .C.
                                              420 N. Center Street
                                              Longview, TX 75601
                                              PHONE: (903) 753-7006
                                              FAX: (903) 753-7278
                                              E-MAIL: jonathanwharton l@sbcglobal.net
                               CERTIFICATE OF SERVICE

     I hereby certify that a true and correct copy of the above and foregoing was served on the
DiTct _tttomey's Office of Gregg County, counsel for appellee, on this the l:j_ day of
~' 2015, by mail.
                                 Snow E. Bush, Jr., P. C.
                                      Attomey and Counselor at Law
Snow E. Bush, Jr.                                                                     420 North Center Street
Board Certified                                                                        Longview, Texas 75601
Texas Board of legal Specialization                                                       Tel. (903) 753-7006
Civil Trial law and                                                                       Fax (903) 753-7278
Personal Injury Trial law                                                    E-Mail: snowbush@sbcglobal.net

Jonathan Wharton                                                      E-Mail: jonathanwharton!@sbcglobal.net
licensed in Texas and New York


                                              August 25, 2015


Barbara Duncan
Gregg County District Clerk
P. 0. Box 711
Longview, TX 75606

Re:       State of Texas v. Gerimie Milton Aguilera; In the District Court of Gregg County, Texas,              \
                                                                                                                I
          1241h Judicial District; Cause No. 44799-B

Dear Ms. Duncan:

Enclosed please find the original and one (1) copy of the following documents for filing in the
above-captioned matter:
                                                                                                                I
                                                                                                                f
                                                                                                                I
          1.
          2.
                     Designation of Record; and
                     Notice of Appeal.
                                                                                                                I
                                                                                                                i
Please return file-marked copies via the enclosed self-addressed, stamped envelope.

Thank you for your kind attention to this matter.
                                                                                                                I
                                                                                                                l
                                                                                                                i
                                                                                                                !

Sincerely,

GZOO(LJed-
Rose West
Legal Assistant to Jonathan Wharton

/rw
enclosures

cc:       District Attorney's Office (via facsimile (903) 236-8490)
          Gregg County Courthouse
          101 E. Methvin, Suite 333
          Longview, TX 7560